DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species A, reflected in claims 1-8 and 17-18 in the reply filed on 02/18/2021 is acknowledged. Claims 9-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2019050388, filed on 03/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 09/10/2019 appears to be acceptable.

Claim Objections
Claims 1 and 9 are objected to because they lack proper antecedent basis.  The Examiner suggests the following amendments:
1. A semiconductor storage device, comprising:
a plurality of first conductive layers stacked in a first direction;
a second conductive layer placed in the first direction with respect to the plurality of first conductive layers;
a plurality of first separation films that separates the plurality of first conductive layers and the second conductive layer in a second direction crossing the first direction and the plurality of first separation films extends in the first direction and a third direction crossing the first direction and the second direction;
a plurality of second separation films that separates, in the second direction, a region between the plurality of first separation films adjacent to each other in the second conductive layer and the plurality of second separation films extends in the first direction and the third direction;
a first semiconductor pillar that extends in the first direction in a first region arranged between the plurality of second separation films adjacent to each other in the plurality of first conductive layers;
a second semiconductor pillar that extends in the first direction in a second region arranged between the plurality of first and second separation films adjacent to each other in the plurality of first conductive layers;
a first charge storage layer placed between the first semiconductor pillar and the first region;
a second charge storage layer placed between the second semiconductor pillar and the second region;
a first drive circuit provided on one end side of the second conductive layer in the third direction;
a second drive circuit provided on the other end side of the second conductive layer in the third direction;
a first contact plug that is provided on one end side of a third region in the third direction, the third region arranged between the plurality of second separation films in the second conductive layer, and the first contact plug electrically connects the third region to the first drive circuit;
a second contact plug that is provided on one end side of a fourth region in the third direction, the fourth region arranged between the plurality of first separation films and the plurality of second separation films in the second conductive layer, and that electrically connects the fourth region to the first drive circuit; and
a third contact plug that is provided on the other end side of the third region in the third direction and that electrically connects the third region to the second drive circuit.
9.    The semiconductor storage device according to claim 1, further comprising:
a third semiconductor pillar that extends in the first direction in a fifth region arranged between the plurality of second separation films adjacent to each other in the first conductive layer;
a third charge storage layer placed between the third semiconductor pillar and the fifth region;
a fifth contact plug that is provided in the third direction on one end side of a sixth region arranged between the second separation films in the second conductive layer, and that electrically connects the sixth region to the first drive circuit; and
a sixth contact plug that is provided on the other end side of the sixth region in the third direction and that electrically connects the sixth region to the second drive circuit.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore the below recitations of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
a plurality of first conductive layers stacked in a first direction;
a second conductive layer placed in the first direction with respect to the plurality of first conductive layers;
a plurality of first separation films that separates the plurality of first conductive layers and the second conductive layer in a second direction crossing the first direction and that extends in the first direction and a third direction crossing the first direction and the second direction;
a plurality of second separation films that separates, in the second direction, a region between the first separation films adjacent to each other in the second conductive layer and that extends in the first direction and the third direction;
a first semiconductor pillar that extends in the first direction in a first region arranged between the second separation films adjacent to each other in the first conductive layer;
a second semiconductor pillar that extends in the first direction in a second region arranged between the first and second separation films adjacent to each other in the first conductive layer;
a first charge storage layer placed between the first semiconductor pillar and the first region;
a second charge storage layer placed between the second semiconductor pillar and the second region;
a first drive circuit provided on one end side of the second conductive layer in the third direction;
a second drive circuit provided on the other end side of the second conductive layer in the third direction;
a first contact plug that is provided on one end side of a third region in the third direction, the third region arranged between the second separation films in the second conductive layer, and that electrically connects the third region to the first drive circuit;
a second contact plug that is provided on one end side of a fourth region in the third direction, the fourth region arranged between the first separation film and the second separation film in the second conductive layer, and that electrically connects the fourth region to the first drive circuit; and
a third contact plug that is provided on the other end side of the third region in the third direction and that electrically connects the third region to the second drive circuit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a plurality of second separation films that separates, in the second direction, a region between the plurality of first separation films adjacent to each other in the second conductive layer and that extends in the first direction and the third direction”, ‘a first semiconductor pillar that extends in the first direction in a first region arranged between the second separation films adjacent to each other in the plurality of first conductive layers; a second semiconductor pillar that extends in the first direction in a second region arranged between the plurality of first and plurality of second separation films adjacent to each other in the first conductive layer;’, ‘a first drive circuit provided on one end side of the second conductive layer in the third direction; a second drive circuit provided on the other end side of the second conductive layer in the third direction;’. The locations of a first and a second semiconductor pillar extending in the first direction and in the first conductive layer, the locations of the first and the second drive circuits in the third direction are not understood from the instant limitations. 
The other claims 2-8 and 17-18 are also rejected on the same reason as they depend on the independent claim 1.
Examiner’s Note
To overcome the above objections of the drawing and the 35 USC § 112 rejection, the applicant is requested to map the claims to the drawing and include that in applicant’s response to this action. An example of element mapping is given below:
   1. A semiconductor storage device (1), comprising:
a plurality of first conductive layers (SGS) stacked in a first direction (Z); (Fig. 1)
a second conductive layer (SGD0, SGD1) placed in the first direction (Z) with respect to the plurality of first conductive layers (SGS); (Fig. 1)
a plurality of first separation films (ST) that separates the plurality of first conductive layers (SGS) and the second conductive layer (SGD0, SGD1) in a second direction (Y) crossing the first direction (Z) and extends in the first direction (Z) and a third direction (X) crossing the first direction (Z) and the second direction (Y); (Fig. 1)
……etc.

For examination, claim 1 is explained using applicant’s drawings and as much as understood from the claim language. Beside the prior arts used for rejection of claim 1, below prior arts cited in PTO-892 are also related to the claimed novelty and the applicant is requested to review those prior arts:
NVM, NAND Structure:
Sudo; Gaku et al. (US 20170213840 A1, fig. 1-2),
FUKUMURA; Tatsuya (US 20170236834 A1, fig. 3), 
YAMASHITA; Hiroki (US 20170263612 A1, fig. 3), 
Kamigaki; Tetsuya et al. (US 9922991 B2, fig. 1),
Sawa; Keiichi et al. (US 9892930 B1, fig. 1) and 
Ishida; Tatsuo et al. (US 9887273 B2, fig. 1).

Driver circuits:
ISHIMURA; Munio (US 20160268291 A1), 
KOBAYASHI; Shigeki et al. (US 20160268268 A1),
LEE; Jaegoo et al. (US 20120052674 A1) and 
KWAK; DONG-HUN (US 20140047167 A1).
Claims 2-8 and 17-18 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagumo (US 20170309638 A1) in view of Nagai et al. (US 20160260731 A1).

Regarding independent claim 1, Nagumo teaches a semiconductor storage device 1 (fig. 1; ¶ 0013-0020, Nagumo’s fig. 1 is similar to applicant’s fig. 1), comprising:
a plurality of first conductive layers 50 (fig. 1; ¶ 0014) stacked in a first direction;
a second conductive layer 50b (fig. 1; ¶ 0014) placed in the first direction with respect to the plurality of first conductive layers 50;
a plurality of first separation films 60 (¶ 0015, located on the right edge of stacked body 100) that separates the plurality of first conductive layers 50 and the second conductive layer 50b in a second direction crossing the first direction and that extends in the first direction and a third direction crossing the first direction and the second direction;
a plurality of second separation films 60 (¶ 0015, located on the right edge of stacked body 100) that separates, in the second direction, a region between the first separation films 60 adjacent to each other in the second conductive layer 50b and that extends in the first direction and the third direction;

a second semiconductor pillar CL that extends in the first direction in a second region arranged between the first and second separation films 60, 60 adjacent to each other in the first conductive layer 50 (fig. 1);
a first charge storage layer 80 placed between the first semiconductor pillar 70 and the first region (fig. 1, 2A-2B; ¶ 0022);
a second charge storage layer 80 placed between the second semiconductor pillar 70 and the second region (fig. 1, 2A-2B; ¶ 0022);
a first contact plug Cb (fig. 1, 3B; ¶ 0015) that is provided on one end side of a third region in the third direction, the third region arranged between the second separation films 60 in the second conductive layer 50b;
a second contact plug Cb (fig. 1, 3B; ¶ 0015) that is provided on one end side of a fourth region in the third direction, the fourth region arranged between the first separation film 60 and the second separation film 60 in the second conductive layer 50b; and
a third contact plug Cb (fig. 1, 3B; ¶ 0015) that is provided on the other end side of the third region in the third direction.

But Nagumo is silent upon the provision of wherein 
a first drive circuit provided on one end side of the second conductive layer in the third direction;
a second drive circuit provided on the other end side of the second conductive layer in the third direction;

However, Nagai et al. teach a similar memory device, wherein

a second drive circuit B1 (fig. 9; ¶ 0050) provided on the other end side of the second conductive layer SGS in the third direction;
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yamashita and Nagai et al. to include drive circuits on opposite sides of source-side select gate according to the teaching of Nagai et al. with a general motivation of uniform arrangement of the driver resources to reduce ohmic losses.
Regarding the limitations, ‘the first contact plug electrically connects the third region to the first drive circuit;’, ‘the second contact plug electrically connects the fourth region to the first drive circuit;’ and ‘the third contact plug electrically connects the third region to the second drive circuit’, Yamashita teach multiple (first, second, third etc) contact plug and third and fourth regions in the claimed device and Nagai et al. teach first and second drive circuits. As all of those elements are electrically connected with the claimed memory device, they will also be electrically connected among themselves. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817